COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00041-CR


Dezmone Pinkston                            §   From Criminal District Court No. 3

                                            §   of Tarrant County (1329761D)

v.                                          §   March 19, 2015

                                            §   Opinion by Justice Meier

The State of Texas                          §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier
                                         Justice Bill Meier